Citation Nr: 1528320	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This claim requires additional development.

An updated VA examination must be conducted, as the May 2011 VA examination report is inadequate for adjudicatory purposes.  That examiner did not find the Veteran met the requirements for PTSD and diagnosed depressive disorder, but did not provide an opinion on whether depressive disorder is related to service.  His VA treatment records show a diagnosis of PTSD in 2012, and in June 2013, an opinion from one of his treating therapists was received, which documents a PTSD diagnosis that is related to stressors in service.  However, other VA treatment records from the same time period reflect different diagnoses, including dysthymic disorder.  On remand, the examiner must provide an opinion for all diagnosed acquired psychiatric disabilities.

Further, the May 2011 VA examination indicated that the Veteran's stressor was not related to a fear of hostile military or terroristic activity, but did not provide an adequate explanation for this finding.  The Veteran has reported two stressors: one involving a mortar attack during which the members of his unit hid in a hole that was not big enough to accommodate him; and the other involving the accidental death of a child he had befriended.  It is not clear which stressor the examiner was discussing.  

There has been no effort to corroborate the Veteran's stressors.  He provided information on his stressors in May 2011.  If additional information is needed for corroboration, he should be so advised. 

Finally, updated treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all mental health treatment he had received, and make arrangements to obtain all records not already associated with the claims file.

2.  Make an attempt to verify the Veteran's reported stressors, details of which were received in May 2011.  If additional information is needed, ask the Veteran to supplement his report.  If a stressor is not able to be verified, the Veteran should be so advised and a formal finding must be made.

3.  After receipt of records and stressor verification, schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is related to service.  The Veteran's treatment records reflect diagnoses of PTSD, depressive disorder, and dysthymic disorder.  All relevant diagnostic tests should be conducted.

The Veteran alleges that his acquired psychiatric disability is a result of experiences in service, particularly, when his unit was mortared and he was the only member that was not able to fit into the shelter.  He also described befriending a young child that was run over by American equipment, and that he was made to testify that it was an accident.  The examiner is asked whether either of these stressors, or any other stressor reported by the Veteran during the examination, meets the criteria for a stressor under the DSM, and whether it relates to the Veteran's fear of hostile military or terroristic activity

In regard to PTSD, the examiner is asked to discuss whether the Veteran meets the criteria from the DSM for a PTSD diagnosis.  If PTSD is diagnosed, the examiner is then asked whether it is as likely as not (50 percent or greater probability) that it was caused by the Veteran's active duty service.  The Board notes a June 2013 opinion from the Veteran's treating therapist that attributes PTSD to service, and records from 1986 showing a provisional PTSD diagnosis.

In regard to all other psychiatric diagnoses, the examiner is asked whether it is as likely as not (50 percent or greater probability) related to the incidents reported in service.  

The examiner is asked to review the claims file prior to the examination and to provide an explanation for all rendered opinions that includes citation to evidence in the record and to medically accepted knowledge.

4. Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




